      Case 4:21-cv-00805 Document 15 Filed on 07/02/21 in TXSD Page 1 of 2
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                    July 06, 2021
                      UNITED STATES DISTRICT COURT
                                                                                 Nathan Ochsner, Clerk
                       SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

HARRIS COUNTY, TEXAS,                     §
                                          §
        Plaintiff,                        §
VS.                                       § CIVIL ACTION NO. 4:21-CV-805
                                          §
                                          §
TEXAS DEPARTMENT OF
                                          §
TRANSPORTATION, et al,                    §
                                          §
        Defendants.


                             SCHEDULING ORDER

1.     12/3/2021               TxDOT ADMINISTRATIVE RECORD

                               EXPERTS
2a.    N/A                     Plaintiff, or party with the burden of proof, will designate
                               expert witnesses in writing, listing the qualifications of
                               each expert, the opinions the expert will present, and the
                               bases for the opinions as required under Federal Rule of
                               Civil Procedure 26(a)(2).

2b.    N/A                     Defendant, or party with the burden of proof, will
                               designate expert witnesses in writing, listing the
                               qualifications of each expert, the opinions the expert will
                               present, and the bases for the opinions as required under
                               Federal Rule of Civil Procedure 26(a)(2).

3.     2/15/2022               DISCOVERY
                               Counsel may, by agreement continue discovery beyond the
                               deadline. No continuance will be granted because of
                               information acquired in post-deadline discovery.

4.     4/1/2022                CROSS MOTIONS FOR SUMMARY JUDGMENT

                               JOINT PRETRIAL ORDER
5a.    6/17/2022               THE DEFENDANT shall supply the Plaintiff with a final
                               version of its pretrial order by this date. (Where available,
                               Defendant should supply Plaintiff with a computer disc)
      Case 4:21-cv-00805 Document 15 Filed on 07/02/21 in TXSD Page 2 of 2




5b.    6/20/2022                     THE PLAINTIFF is responsible for filing the pretrial order
                                     on this date. All Motions in Limine must also be filed by
                                     this date.

6.     6/24/2022                     DOCKET CALL is set at 1:30 p.m. in Courtroom 9A.

                                     TRIAL
7.     July 2022                     Case is subject to being called to trial on short notice
                                     during this month.

7a.    2 days                        Estimated days to try

7b.    Non-Jury                      Trial to be jury or non-jury


       The Clerk shall enter this Order and provide a copy to all parties.

       SIGNED at Houston, Texas, this 2nd day of July, 2021.


                                                 ___________________________________
                                                         VANESSA D. GILMORE
                                                   UNITED STATES DISTRICT JUDGE
